                            Case 1:20-mj-05884-UA Document 5 Filed 06/11/20 Page 1 of 1

DOCKET No. =-c-___c.."---=-.c..::....::C.C--_
           20 MAG 5884                        _ _ _ __                    DEFENDANT ETHAN PHELAN MELZER


AUSA MATTHEWHELLMAN                                                       DEF.'S COUNSEL JENNIFER WILLIS
                                                                          0   RETAINED   '21 FEDERAL DEFENDERS O CJA O PRESENIMENT ONLY
•--------                            INTERPRETER NEEDED
                                                                                      0 DEFENDANT WAIVES PRETRIAL REPORT
                                                                                 transported here from military base in Germany, arrived SDNY:
'21 Rule 5 D Rule 9 0               Rule 5(c)(3) 0 Detention Hrg.              DATE OF ARREST arrived 6/10/202tj          •  VOL. SURR.

D Other:
                                                                               TIME OF ARREST 12:30 u.m.                  •  ON WRIT
                --------------                                                 TIME OF PRESENTMENT 2:40 p.m.


                                                                 BAIL DISPOSITION
                                                                                                                          0 SEE SEP. ORDER
'21 DETENTION ON CONSENT W/O PREJUDICE                                    O DETENTION:     RISK OF FLIGHT/DANGER           O SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE    ---------
• DEF.RELEASED ON OWN RECOGNIZANCE
0$ _ _ _ _ _ PRB        -----'FRP     •
0 SECURED BY $_ _ _ _ _ _ CASH/PROPERTY:
0 TRAVEL RESTRICTED TO SDNY/EDNY/        ---------------------
• TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0   SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)

0 PRETRIAL SUPERVISION:    0 REGULAR O STRICT O AS DIRECTED BY PRETRIAL SERVICES
0   DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0   DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION O HOME DETENTION O CURFEW O ELECTRONIC MONITORING O GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0   DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                              0   DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0   DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: _ _ _ __                          ----------
ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

DURATION: 30 MINS.




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE DJ. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                            • DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                                     0 CONTROL DATE FOR REMOVAL: _ _ _ __

PRELIMINARY HEARING DATE: 6/25/2020                                      '21 ON DEFENDANT'S CONSENT

DATE:       JUNE 11, 2020
                                                                                   UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
.iYH!IE (original) -   COURT FILE         PINK - U.S ATTORNEY'S OFFICE          YELLOW - US MARSHAL         GREEN - PRETRIAL SERVICES AGENCY
Rev'd2016
